UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period endedMarch 31, 2007 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission file number 001-07894 MATRIXX RESOURCE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 95-2312900 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11601 Wilshire Blvd., Ste. 500, Los Angeles, CA 90025 (Address of principal executive offices) (Zip Code) (310) 235-1479 (Registrant’s Telephone Number, Including Area Code) Check whether the issuer: (1) filed all the reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes T No o The number of outstanding shares of the issuer's common stock, $0.001 par value, as of May 10, 2007 was 278,180,426. Transitional Small Business Disclosure Format (Check one): Yes o No T MATRIXX RESOURCE HOLDINGS, INC. INDEX PART I - FINANCIAL INFORMATION F-1 ITEM 1. FINANCIAL STATEMENTS F-1 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 1 ITEM 3. CONTROLS AND PROCEDURES 13 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 13 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 13 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 14 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 ITEM 5. OTHER INFORMATION 14 ITEM 6. EXHIBITS 14 SIGNATURES 15 CERTIFICATIONS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (a) Financial Statements Page Balance Sheets as of June 30, 2006 and March 31, 2007 (Unaudited) F-1 Statements of Operations (Unaudited) For the Three and Nine Months Ended March 31, 2006 and 2007, and from Inception (July 1, 2001) to March 31, 2007 F-2 Statements of Cash Flows (Unaudited) For the Nine Months EndedMarch 31, 2006 and 2007, andfrom Inception (July 1, 2001) to March 31, 2007 F-3 Notes to Financial Statements F-5 Matrixx Resource Holdings, Inc. (A Development Stage Company) Balance Sheets March 31, June 30, 2007 2006 (Unaudited) ASSETS CURRENT ASSETS Cash $ - $ 72 Accounts reeivable - - Prepaid expenses 12,500 12,500 Stock subscription receivable - 146,190 Other assets 967 450 Deferred cost of acquisition, net - 1,292,000 Total Current Assets 13,467 1,451,212 Mineral Properties 397,000 - Oil and Natural Gas Properties, full cost accounting method Proved property, net of amortization (222 ) - Oil and Natural Gas Properties, full cost accounting method Unproved property, not currently amortized 1,619,792 - TOTAL ASSETS $ 2,030,037 $ 1,451,212 LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) CURRENT LIABILITIES Bank Overdraft 475 - Accounts payable and accrued liabilities $ 456,700 $ 384,420 Accrued liabilities - related parties 78,682 75,384 Note payable with accrued interest - IICG 172,800 172,800 Current portion of Note payable with accrued interest - Overseas 68,769 56,842 Short-term Loan with accrued interest - M. Avatar 15,701 14,200 Short-term Loan with financing fee-Cross Creek 7,500 - Total Current Liabilities 800,627 703,646 LONG TERM LIABILITIES Note payable with accrued interest - Overseas 46,574 78,713 Loan with accrued interest- Kuma Capital 607,697 - Total Long Term Liabilities 654,271 78,713 TOTAL LIABILITIES 1,454,898 782,359 STOCKHOLDERS' EQUITY / (DEFICIT) Preferred stock, $0.001 par value, 10,000,000 shares authorized Series A Preferred stock, 100 shares, issued and outstanding - - Series B Preferred stock, 100 shares, issued and outstanding - - Common stock, $0.001 par value, 400,000,000 authorized 257,222,026 and 128,278,678 shares issued and outstanding, respectively 257,223 128,279 Additional paid-in capital 20,347,984 21,575,933 Prepaid expenses - expenses prepaid with common stock (23,334 ) (313,268 ) Escrowed shares - (3,400,000 ) Treasury stock, 1,620 shares (810 ) (810 ) Accumulated deficit in the development stage (20,005,924 ) (17,321,281 ) Total Stockholders' Equity (Deficit) 575,139 668,853 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) 2,030,037 $ 1,451,212 The accompanying notes are an integral part of these financial statements. F-1 Matrixx Resource Holdings, Inc. (A Development Stage Company) Statements of Operations For the Three Months Ended March 31, For the Nine Months Ended March 31, From Inception (July 1, 2001) to March 31, 2007 2006 2007 2006 2007 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Oil and Gas Revenues $ - $ - $ 3,846 $ - $ 3,846 General and administrative expenses 558,911 509,635 2,535,575 1,943,352 $ 19,161,004 Production expenses - - 352 - 352 Depreciation, Depletion, & Amortization - - 222 - 222 Loss on abandonment of proven wells 119,065 - 119,065 - 119,065 Interest expense 15,785 2,916 33,275 4,813 56,985 Loss from continuing operations (693,761 ) (512,551 ) (2,684,643 ) (1,948,165 ) (19,333,782 ) Other income and expenses Gain from extinguishment of debt - 110,468 Gain from settlement of lawsuit - 90,415 Impairment of asset in deferred cost of acquisition - (600,000 ) Net Loss from continuing operations after other income and expenses (693,761 ) (512,551 ) (2,684,643 ) (1,948,165 ) (19,732,899 ) Discontinued operations Loss on disposal of Visual Interviews, Inc., less applicable income taxes - (73,025 ) (693,761 ) (512,551 ) (2,684,643 ) (1,948,165 ) (19,805,924 ) Provision for loss on related parties notes receivable - (200,000 ) Net loss $ (693,761 ) $ (512,551 ) $ (2,684,643 ) $ (1,948,165 ) $ (20,005,924 ) Basic weighted average number of common shares outstanding 190,586,500 56,660,888 222,872,534 45,751,751 Net loss per common share Basic $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.04 ) The accompanying notes are an integral part of these financial statements. F-2 Matrixx Resource Holdings, Inc. (A Development Stage Company) Statements of Cashflows For the Nine Months Ended March 31, From Inception (July 1, 2001) to March 31, 2007 2006 2007 (Unaudited) (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (2,684,643 ) $ (1,948,165 ) $ (20,005,924 ) Adjustments to reconcile net loss to net provided by operating activities Non-cash adjustments: Effect of Merger - - (27,717 ) Provision for loss on receivable received in merger - - 200,000 Issuance of stock for services 2,250,184 1,697,777 12,544,517 Gain from extinguishment of debt - - (110,468 ) Gain from settlement of lawsuit - - (90,415 ) Issuance of stock for Accrued liabilities - related parties - - 175,034 Issuance of stock for Note payable with accrued interest - - 42,371 Issuance of stock for Subscription receivable 810 - 13,994 Issuance of stock for Cost of Inducement - - 5,515,613 Issuance of stock for Finance fee 50,000 - 50,000 Impairment of Hazard Property - - 600,000 Changes in: Other Assets (516 ) - (968 ) Prepaid expenses 289,934 161,851 44,166 Deferred cost of acquisition - (82,000 ) - Accounts payable and accrued liabilities (177,212 ) 1,213 211,101 Accrued liabilities - related parties 3,299 6,981 106,150 Accrued interest 33,275 4,813 49,439 NET CASH USED BY OPERATING ACTIVITIES (234,869 ) (157,530 ) (683,108 ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid in advance of acquisitions 95,000 - (67,000 ) Investments in Mineral Properties - - - Investments in Oil & Natural Gas Properties, Proven, net of DD&A 222 - 222 Investments in Oil & Natural Gas Properties, Unproven (570,299 ) - (570,299 ) NET CASH USED BY INVESTING ACTIVITIES (475,078 ) - (637,078 ) CASH FLOWS FROM FINANCING ACTIVITIES Bank overdraft 475 - 475 Payment received on subscription receivable 146,190 145,055 579,102 Offering costs - - (3,102 ) Proceeds from Notes payable 588,210 12,500 799,935 Payments on Notes payable (25,000 ) - (181,225 ) Proceeds from sale of common stock - - 125,000 NET CASH PROVIDED BY FINANCING ACTIVITIES 709,874 157,555 1,320,185 NET CHANGE IN CASH (72 ) 25 - CASH, beginning of period 72 38 - CASH, end of period $ - $ 63 $ - Continued on F-4 The accompanying notes are an integral part of these financial statements. F-3 Matrixx Resource Holdings, Inc. (A Development Stage Company) Statements of Cashflows SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING ACTIVITIES: For the Nine Months Ended March 31, 2007 2006 (Unaudited) (Unaudited) Issuance of common stock for services $ 2,226,850 $ 1,457,461 Issuance of common stock for prepaid services $ 23,334 $ 222,316 Issuance of common stock for subscription receivable $ 810 $ - Issuance of common stock for finance fee $ 50,000 $ - Issuance of a note payable for deferred acquisition cost $ - $ 130,000 Escrowed shares used for deferred acquisition cost $ - $ 1,600,000 Escrowed shares returned pursuant to GCCC Agreement $ 3,400,000 $ - The accompanying notes are an integral part of these financial statements. F - 4 Matrixx Resource Holdings, Inc. (A Development Stage Company) Notes to Financial Statements 1. NATURE OF THE BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization and Business Matrixx Resource Holdings, Inc., (“Matrixx” or "Company"), a Delaware corporation, is in the development stage, as defined in Financial Accounting Standards Board Statement No. 7. The Company's year end is June 30. The Company has focused efforts on identifying and evaluating business opportunities for acquisition or merger to provide long-term growth for its shareholders and to meet its objective of attaining a listing on a national exchange. The Company’s strategy is to target acquisition and investment opportunities in the oil and gas and natural resource exploration industries. The Company’s entry into the oil and gas and natural resource exploration business began on July 14, 2006, with the final approval and closing of the Company’s purchase of a 98% interest in the Hazard Lake Property, a 355-hectare gold mining property in the Red Lake District in Ontario, Canada and its purchase of a five percent interest in the Clovelly Prospect, an oil and gas property in the Lafourche Parish, Louisiana. On July 14, 2006, the stockholders holding an aggregate of 58,295,528 shares of Common Stock, or 55.6% of the votes entitled to be cast at a meeting of the Company's stockholders, consented in writing i) to change the Company’s name to “Matrixx Resource Holdings, Inc.; ii) to approve of that certain Purchase Agreement by and between the Company and Overseas Investment Banking Alliance, S.A. dated October 13, 2005, to purchase the Hazard Lake Property; and iii) to approve of that certain Purchase Agreement by and between the Company and Sterling Grant Capital, Inc. dated November 15, 2005, to purchase a five percent interest in the Clovelly Prospect. The sole holder of all shares of Series A Convertible Preferred Stock and Series B Preferred Stock also consented in writing to the three proposals. There can be no assurance that the above acquisitions will be successful or that additional acquisitions or investments will be available to the Company at terms acceptable to the Company. Further, the exploration of oil and gas and natural resources is a highly risky endeavor and there can be no assurance that any of the Company’s investments will prove to be successful or profitable. 2. BASIS OF PRESENTATION The accompanying unaudited financial statements have been derived from the accounts of Matrixx Resource Holdings, Inc. The financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-QSB. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States. In the opinion of management, the unaudited interim financial statements for thethree and nine months ended March 31, 2007, are presented on a basis consistent with the audited financial statements and reflect all adjustments, consisting only of normal recurring accruals, necessary for fair presentation of the results of such period. The results for the three and nine months ended March 31, 2007 are not necessarily indicative of the results of operations for the full year ending June 30, 2007. These unaudited financial F - 5 Matrixx Resource Holdings, Inc. (A Development Stage Company) Notes to Financial Statements 2. BASIS OF PRESENTATION statements should be read in conjunction with the audited financial statements and notes thereto included in the Company's Annual Report on Form 10-KSB for the year ended June 30, 2006.The preparation of the financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements. Actual results may differ from those estimates. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates in Preparation of Financial Statements Management of the Company has made a number of estimates and assumptions relating to the reporting of assets, liabilities, revenue, expenses and disclosure of contingent assets and liabilities to prepare these financial statements in accordance with accounting principles generally accepted in the United States of America. Accordingly, actual results may differ from those estimates. Oil and Natural Gas Properties The Company accounts for its oil and gas producing activities using the full cost method of accounting as prescribed by the United States Securities and Exchange Commission (“SEC”). Accordingly, all costs associated with the acquisition of properties and exploration with the intent of finding proved oil and gas reserves thatcontribute to the discovery of proved reserves, including the costs of abandoned properties, dry holes, geophysical costs, and annual lease rentals, are capitalized. All general corporate costs are expensed as incurred. Amortization of evaluated oil and gas properties is computed on the units of production method based on all proved reserves on a country-by-country basis. Unevaluated oil and gas properties are to be assessed at least annually for impairment either individually or on an aggregate basis. The net capitalized costs of oil and gas properties (full cost ceiling limitation) are not to exceed the sum of the related estimated future net revenues from proved reserves discounted at 10%, the lower of cost or estimated fair value of unproved properties included in the costs being amortized, if any, and the cost of unevaluated and unproved properties not being amortized, if any, net of tax considerations. These properties are included in the amortization pool immediately upon the determination that the well is dry. Unproved properties consist of lease acquisition costs and costs on wells currently being drilled on the properties. The recorded costs of the investment in unproved properties are not amortized until proved reserves associated with the projects can be determined or until they are impaired. The Company’s entry into the oil and gas and natural resource exploration business began on July 14, 2006. As of March 31, 2007, the Company has recognized amortization expense of $222. F - 6 Matrixx Resource Holdings, Inc. (A Development Stage Company) Notes to Financial Statements 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued from F-6) Revenue Recognition and Gas Balancing We recognize oil and gas revenues from our interests in producing wells as oil and gas is produced and sold from these wells. We use the sales method of accounting for gas balancing of gas production and would recognize a liability if the existing proven reserves were not adequate to cover the current imbalance situation. At March 31, 2007, we had no gas production. 4. MINERAL PROPERTIES Hazard Lake Property. On October 10, 2005, the Company executed a Purchase Agreement (the "Hazard Agreement") with Overseas Investment Banking Alliance, S.A., a Panamanian corporation ("Overseas"), for the purchase of Overseas’ 98% interest in the Hazard Lake Property in Ontario, Canada. The Hazard Agreement called for an aggregate purchase price of $397,000, of which $197,000 is to be paid in cash (of which $67,000 has been prepaid), with the balance represented by a note for $130,000. (See Note 10. NotePayable - Overseas). The Company has also issued 2,000,000 shares of Common Stock to Overseas. These shares were delivered from the 12,500,000 shares issued toGarcy Co Capital Corp. ("GCCC")pursuant to the terms of the GCCC Agreement. (See Note 12. Convertible Preferred Stock). The Hazard Agreement valued the shares at $200,000, or $0.10 per share, based on the current market price on the date of the Hazard Agreement. However, the 12,500,000 escrowed shares were valued at $0.40 per share when issued to GCCC and, therefore, the Company was initially required to value the 2,000,000 shares transferred to Overseas at $0.40 per share for an aggregate value of $800,000, thus making the total purchase price to Matrixx $997,000. As a result of the Company’s recently focused attention on acquiring oil and gas properties, it was determined that value of the Hazard Lake Property in deferred acquisition cost was impaired. At June 30, 2006, the Company recognized a $600,000 impairment in the value of the Hazard Property. The remaining balance of $397,000 was transferred from Deferred Cost of Acquisition to Mineral Properties on July 14, 2006, the date of final approval and closing of the transaction. No additional investments or expenses have been incurred for the Hazard Property during the quarter ended March 31, 2007.Further, the Company is delinquent on the March 15th installment due on the note payable to Overseas.(See Note 10. NotePayable - Overseas). 5. OIL & NATURAL GAS PROPERTIES As described in Note 3 above, the Company utilizes the full cost accounting method for its oil and natural gas properties. As of March 31, 2007, the Company has acquired interests in several prospects. Below is a summary of unproven wells at March 31, 2007.The Schiurring #1 well which was declared a proven well at December 31, 2006 is to be plugged and abandoned: due to certain mechanical difficulties which arose on this well.Thus, there are no proven wells as of March 31, 2007.The previously capitalized costs of $ 119,065 associated with the Schiurring #1 well have been expensed and the lease acquisition costs of $127,500have been reclassified to unproven wells pending the outcome of the re-completion of the Schiurring #2 well. The Company owes an aggregate balance of $20,304 on the Schiurring #1 wellwhich includes $16,054 for cost overages in completing the well and $4,250 for the costs to plug and abandon the Schiurring #1 well. This amount is included in accruals payable and accrued liabilities at March 31, 2007. F - 7 Matrixx Resource Holdings, Inc. (A Development Stage Company) Notes to Financial Statements 5. OIL & NATURAL GAS PROPERTIES (Continued from F-7) The Company received revenuesof $3,846in December 2006 from theSchiurring #1 well. Unproven Wells Capitalized Costs Buck Snag - Schiurring #2 well $ 268,753 Clovelly - Allain - LeBreton #2 well 1,095,110 Manvel - Miocene well 63,000 Manvel - Oakville well 112,500 Sandy Point - Fite #3 well 80,429 Total, Unproven wells $ 1,619,792 Buck Snag Field - Schiurring #2 well. Drilling of the Schiurring # 2 well at the Buck Snag prospect initiated on November 30, 2006. The well was drilled to a total depth of 4,406 feet and completed on December 18, 2006. As of March 31, 2007, the Company has paid an aggregate of $141,253 for drilling and completion costs representing its proportionate share of all cash calls for drilling and completion on the Schiurring #2 well.The Company owns a 42.5% working interest in the Buck Snag Field. Clovelly Prospect - Allain-LeBreton #2 well. On November 15, 2005, the Company executed a Letter Agreement (the “Letter Agreement”) with Sterling Grant Capital Inc. (formerly Sun Oil and Gas Corp.), (“Sterling”), to purchase a 5% minority interest in an oilprospect property. The property is the Clovelly Prospect (“Clovelly”) which is located in southeast Louisiana in the Lafourche Parish. The Letter Agreement called for a purchase price of $15,000 in cash and 2,000,000 shares of common stock. The shares of common stock were issued on January 30, 2006 from the 12,500,000 shares issued to GCCC pursuant to the terms of the GCCC Agreement, leaving the balance of shares in escrow at 8,500,000. The Letter Agreement valued the shares at $100,000, or $0.05 per share, based on the current market price of the Company’s Common Stock on the date of the Letter Agreement. However, the 12,500,000 escrowed shares were valued at $0.40 per share when issued to GCCC and, therefore the Company is required to value the 2,000,000 shares transferred to Sterling at $0.40 per share for an aggregate value of $800,000. It is possible that in the future the Company will be required to recognize an impairment in the value of its interest in the Clovelly investment. Drilling of the Allain-LeBreton No. 2 well on the Clovelly Prospect commenced on June 19, 2006. Cash calls for drilling and other direct costs have been made for an aggregate of $277,537. At March 31, 2007, the Company owes $102,660, for costs related to this wellwhich is included in accruals payable and accrued liabilities. F - 8 Matrixx Resource Holdings, Inc. (A Development Stage Company) Notes to Financial Statements 5. OIL & NATURAL GAS PROPERTIES (Continued from F-8) Manvel Prospect - Miocene well. On October 5, 2006, the Company finalized an Acquisition and Participation Agreement with Texhoma for the acquisition of a majority working interest in two wells (“Miocene well” and the ”Oakville well”, collectively the “Manvel properties”) located in Brazoria County, Texas (the “Manvel Agreement”). Pursuant to the terms of the Manvel Agreement, the Company shall receive a 55% working interest in the Manvel 2,000 ft. Miocene Exploration prospect (“Miocene well”) for $20,000. Subsequently, on November 16, 2006, the Company conveyed 10% of its working interest in the Miocene well valued at $2,000 as a partial payment towards the acquisition of a 10% participation in the Sandy Point Prospect. As of March 31, 2007, the Company has paid the $18,000 for its 45% participation in the Miocene well and $45,000 for its proportionate share of the cash calls for drilling. Manvel Prospect - Oakville well. Pursuant to the terms of the Manvel Agreement, the Company received a 55% working interest in the Manvel 4,500 ft. Oakville Development well (“Oakville well”) for $40,000. Subsequently, on November 16, 2006, the Company conveyed 10% of its working interest in the Oakville well, valued at $4,000, as a partial payment towards the acquisition of a 10% participation in the Sandy Point Prospect. As of March 31, 2007, the Company has paid the $36,000 for its 45% participation in the Oakville well. The Company owes a balance of $76,500 for its proportionate share of the cash calls for drilling. This amount is included in the accruals payable and accrued liabilities at March 31, 2007. Sandy Point Prospect - Fite #3. On November 16, 2006, the Company finalized the terms of agreement with Texhoma and Sunray to acquire a 10% working interest in the Sandy Point Prospect for an aggregate amount of $35,928. The participation fee is to be paid through a conveyance of 15% of the Company’s participation in Buck Snag, valued at $22,500;10% participation in the Manvel properties valued at $6,000; and $7,428 in cash. As of March 31, 2007, the Company owes the balance of $9,279 for its proportionate share of the cash calls for drilling on theSandy Point Prospectwhich is included in the accruals payable and accrued liabilities. 6. RELATED PARTY PAYABLES As of March 31, 2007, the Company owes a total of $78,682 to management and consultants as reimbursement for expenses incurred during the development phase of operations. Included in this amount is $5,000 owed to Isaac Simmons and Kathyrn A. Christmann, parents of Catherine Thompson, the Company's Interim Chief Executive Officer andChief Financial Officer, following a partial repayment of $5,000 on July 7, 2006. The amount of $10,000 was owed as a reimbursement for legal fees paid on behalf of the Company. Additionally,the Companyagreed to reimburse Ms. Thompson for out of pocket expenses incurred on behalf of the Company. Currently, the Company owes an aggregate of $73,682 for such expenses. F - 9 Matrixx Resource Holdings, Inc. (A Development Stage Company) Notes to Financial Statements 7. NOTE PAYABLE - INTERACTIVE IDEAS CONSULTING GROUP On April 1, 2004 the Company consummated the acquisition of 100% of RestauranTech from Interactive Ideas Consulting Group ("IICG"). Subsequent to the closing of the acquisition, certain differences in strategic direction for the organization and other issues arose which caused the Company and IICG to seek to rescind the transaction. On May 27, 2004, the parties mutually rescinded the Company's acquisition of RestauranTech. The rescission agreement with IICG requires the Company to clear certain outstanding balances and reimburse certain expenses of IICG incurred in connection with the acquisition. This obligation is evidenced by a Convertible Promissory Note in the principal amount of $160,000 (the "Note”). The Note is convertible into the Company's common stock after January 2, 2005, at a conversion price equal to the closing bid price for the Company's common stock on the date prior to the date of notice of conversion. Conversion is automatic at maturity if IICG does not request conversion earlier and if there is no event of default. The Company believes that there is a sufficient basis on which to dispute the amounts of principal and interest of the Note. As such, the Company accrued interest through the maturity date, May 26, 2005, in the amount of $12,800; no amounts for interest have been accrued beyond that date. As of the date of this filing the Company has not converted the Note and IICG has not requested a conversion. 8. SHORT-TERM LOAN - M. AVATAR (Related Party) On November 23, 2005, the Company executed a short-term Loan Agreement (“Loan”) with Michael Avatar, a Director of the Company, for $12,500. The Loan was payable on or before February 21, 2006, and bears interest of 16% per annum. There is a late payment penalty of $500 if the principal and interest are not paid by the due date. As of March 31, 2007, the Company has not paid any amounts owing on the loan. The balance due including principal, interest and penalty is $ 15,701. 9.NOTE PAYABLE – CROSS CREEK CONSULTING, INC. On January 9, 2007, the Company borrowed a $17,150 on a short term loan from Cross Creek Consulting, Inc. (“Cross Creek”) to pay for the balance due on the Buck Snag - Schiurring #2 completion costs. In consideration for the loan, Cross Creek charged the Company a fee of $2,850 for a total repayment amount of $20,000. As ofMarch 31, 2007, the Company has re-paid $12,500 to Cross Creek and owes a balance of $7,500. 10. NOTE PAYABLE - OVERSEAS On October 10, 2005, the Company executed the Hazard Agreement with Overseas for the purchase of Overseas’ 98% interest in the Hazard Lake Property in Ontario, Canada. Pursuant to the terms of the Hazard Agreement the Company executed a note payable (“Note”) for $130,000, payable in annual installments as follows: $25,000 on March 15, 2006, $30,000 on March 15, 2007, $35,000 on March 15, 2008, and $40,000 on March 15, 2009. The Note bears interest at 6% per annum. As the transaction had yet to be fully executed, Overseas extended the March 15, 2006 payment date to coincide with the closing of the acquisition. The installment for March 15, 2006 of $25,000 was paid on July 14, 2006. The installment due March 15, 2007 has not been paid, however, the Company and Overseas are discussing options for remedy.The current portion of the note with accrued interest is $68,769, and is included in current liabilities; the balance of $46,574 is included in long-term liabilities. F - 10 Matrixx Resource Holdings, Inc. (A Development Stage Company) Notes to Financial Statements 11. LOAN AGREEMENT - KUMA On August 1, 2006, the Company executed a Loan Agreement (“Kuma Loan”) with Kuma Holdings LTD, a Canadian corporation (“Kuma”). Pursuant to the terms of the Kuma Loan, the Company may borrow up to $500,000 to pay for acquisitions, cash calls, payables and public company expenses. Subsequently, onJanuary 1, 2007, Kuma agreed to increase the allowable principle for borrowing by $250,000 for an aggregate amount of $750,000.The Kuma Loan matures in 30 months, on January 31, 2009, and bears interest at 10% per annum payable at maturity. As an incentive for the Kuma Loan, Kuma is to receive a 10% bonus payable in restricted Common Stock and to be issued upon receipt of the aggregate $500,000 in principal with the remainder due upon the completion of the extended amount of principle. Kuma was issued 4,192,833 shares valued at $0.012 per share for an aggregate of $50,000 onFebruary 22, 2007.All shares will be issued as restricted within the meaning of Rule 144 under the Securities Act and must be held indefinitely unless subsequently registered or qualified for exemption. As of March 31, 2007, the Company has received $580,710 in funding from the Kuma Loan, including the aggregate amount of $27,021 from July which was loaned in advance based on the agreement in principal as discussed and agreed to by Matrixx and Kuma. Aggregate principal and interest owing on the Kuma Loan at March 31, 2007, is $607,697. (See Note 14. Subsequent Events). 12. CONVERTIBLE PREFERRED STOCK The Company entered into an Agreement and Plan of Reorganization ("GCCC Agreement") withGCCC which was to facilitate the Company's acquisition plan. The GCCC Agreement provided that the Company would acquire from GCCC certain property and businesses and in consideration, GCCC would receive 12,500,000 shares of the Company’s Common Stock which will be used for the purposes of acquiring other businesses and assets as identified by GCCC and the Company. GCCC was to have two years to meet all of the obligations under the GCCC Agreement. Should GCCC fail to meet any or all of its commitments, then GCCC would be required to forfeit the pro-rata balance of the 12,500,000 shares of Common Stock issued by the Company. Additionally, GCCC was issued 100 shares of non-revocable, Series A Convertible Preferred Stock and 100 shares of non-revocable, Series B Convertible Preferred Stock. The Company has 10,000,000 authorizedshares of $.001 par value Preferred Stock authorized. Pursuant to the GCCC Agreement, the Company issued 100 shares of non-revocable, Series A Convertible Preferred Stock ("Series A") and 100 shares of non-revocable, Series B Convertible Preferred Stock ("Series B") to GCCCas the cost of inducement for GCCC to sell certain assets and businesses to the Company. The Series A converts into 50.1% of Matrixx's Common Stock at time of conversion. Time of conversion shall be determined at the sole discretion of the shareholder of record. The Series Ahas one vote per share until said shares are retired at time of conversion. The Series B converts into Common Stock at a ratio of 1 for 1. Time of conversion shall be determined at the sole discretion of the shareholder of record. Each share of Series B is entitled to 1,000,000 votes until such shares are converted into Common Stock. As of the date of this filing, the two-year time period has elapsed. Pursuant to the GCCC Agreement, 4,000,000 shares were delivered from GCCC for the purchases of the Hazard Lake Property and the Clovelly Prospect. The remaining 8,500,000 shares have been received by the Company and cancelled by the transfer agent (See Note 13. Escrowed Shares). F - 11 Matrixx Resource Holdings, Inc. (A Development Stage Company) Notes to Financial Statements 12. CONVERTIBLE PREFERRED STOCK (Continued from F-11) Both the Series A and Series B issuances are valued as if converted on the effective date of the GCCC Agreement, February 11, 2005. On that date the Company had 17,405,000 shares of Common Stock issued and outstanding,with the current market value of $5,493,563. Conversion of the Series A to equate to 50.1% of the total issued and outstanding Common Stock would require the issuance of 17,474,760 shares for a total of 34,879,760 shares of Common Stock issued and outstanding. The value of the 17,464,760 shares at the average price per share of $0.32 on February 11, 2005, is $5,515,581. Similarly, the 100 shares of Series B converts 1 for 1 to 100 shares of Common Stock valued at $0.32. The par value of the Preferred Stock for each Series A and Series B is $.001 and, therefore, for 100 shares, the value is negligible for purposes of financial statement presentation. The balances of $5,515,581 and $32are included in Additional Paid-In Capital. 13. ESCROWED SHARES At March 31, 2007 no shares of Common Stock were held in escrow. In accordance with the GCCC Agreement, the Company issued 12,500,000 shares of Common Stock in the name of GCCC for the purposes of acquiring businesses and assets as identified by GCCC and the Company. GCCC had two years to meet all of the obligations under the GCCC Agreement, however, only 4,000,000 of the shares were utilized for acquisitions during this time period.On October 3, 2005, GCCC utilized 2,000,000 shares valued in the aggregate at $800,000 for the acquisition of a 98% interest in the Hazard Lake Property. In addition, GCCC utilized another 2,000,000 shares for the execution of the purchase of the Clovelly Prospect as required in the Letter Agreement with Sterling. The shares were issued on January 30, 2006, from GCCC, to be registered at a later date,leaving the balance of shares in escrow at 8,500,000 valued in aggregate at $3,400,000. The shares were not utilized for additional acquisitions within the two-year time period allowed pursuant the GCCC Agreement. GCCC has returned the 8,500,000 escrowed shares to the Company, and those shares were cancelled effectiveDecember 31, 2006. The shares were valued at $0.40 per share based upon the price at issuance for an aggregate value of $3,400,000. Consequently, the Company’s balances in Common Stock and Additional-Paid-In Capital have been reduced by $8,500 and $3,391,500, respectively, at December 31, 2006. 14. SUBSEQUENT EVENTS In the period from March 31, 2007 to May 10, 2007, the Company issued an aggregate of 20,958,400 shares of Common Stockto five consultants, including Catherine Thompson, for management consulting services. As of May 18, 2007, the Company owes principal and accrued interest of $616,346 on the Kuma Loan. On April 5, 2007 the Fite #3 well at Sandy Point was logged and determined to be a dry hole. F - 12 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. THIS REPORT CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, INCLUDING, WITHOUT LIMITATION, STATEMENTS REGARDING THE COMPANY'S EXPECTATIONS, BELIEFS, INTENTIONS OR FUTURE STRATEGIES THAT ARE SIGNIFIED BY THE WORDS "EXPECTS", "ANTICIPATES", "INTENDS", "BELIEVES", OR SIMILAR LANGUAGE. THESE FORWARD-LOOKING STATEMENTS INVOLVE RISKS, UNCERTAINTIES AND OTHER FACTORS. ALL FORWARD- -LOOKING STATEMENTS INCLUDED IN THIS DOCUMENT ARE BASED ON INFORMATION AVAILABLE TO THE COMPANY ON THE DATE HEREOF AND SPEAK ONLY AS OF THE DATE HEREOF. THE FACTORS DISCUSSED BELOW UNDER "FORWARD-LOOKING STATEMENTS" AND ELSEWHERE IN THIS QUARTERLY REPORT ON FORM 10-QSB AND IN THE COMPANY'S ANNUAL REPORT ON FORM 10-KSB FOR THE YEAR ENDED JUNE 30, 2006, ARE AMONG THOSE FACTORS THAT IN SOME CASES HAVE AFFECTED THE COMPANY'S RESULTS AND COULD CAUSE THE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE PROJECTED IN THE FORWARD-LOOKING STATEMENTS. The following discussion should be read in conjunction with the condensed financial statements and notes thereto. PLAN OF OPERATION BACKGROUND The Company emerged from bankruptcy in 1999 as Erly Industries, Inc. For the past seven years, the Company has been engaged in a series of transactions and restructurings designed to acquire assets or an existing business. The Company’s search for an operating business or assets for acquisition was facilitated in September 2004 by the consummation of a significant investment in the Company by a strategic partner. On September 14, 2004, the Company executed a Stock Purchase Agreement (the "SPA") with GarcyCo Capital Corp. ("GCCC"). The SPA called for the issuance by the Company of an aggregate of 400,000 shares of Common Stock to GCCC in consideration of the payment of $500,000 in cash. The Company was to receive the funds in $50,000 increments each quarter, beginning October 15, 2004. As part of the consideration for the SPA, GCCC was given the right to elect one Board member and agreed to retain Catherine Thompson and Michael Avatar on the Board of Directors and as consultants through December 31, 2007. To date, GCCC has not elected a representative to the Board of Directors of Matrixx. As of July 18, 2006, GCCC completed its obligation to deliver an aggregate of $500,000 in financing to the Company. The Company effected a 1 for 500 reverse stock split to all shareholders of record as of October 15, 2004. The reverse stock split was designed to facilitate the Company’s acquisition strategy. In December 2004, the Company entered into an Agreement and Plan of Reorganization (the "GCCC Agreement") with GCCC. The GCCC Agreement provided that the Company would acquire from GCCC certain property and businesses to be located by GCCC over a period of two years and in consideration, GCCC would receive 12,500,000 shares of the Company's Common Stock which was to be used for the purposes of acquiring other businesses and assets as identified by GCCC and the Company.The two year time period lapsed in December 2006 and only 4,000,000 of the 12,500,000 shares were utilized for acquisitions. GCCC returned the remaining 8,500,000 shares to the Company, and those shares have been cancelled. 1 The GCCC Agreement also required the Company to issue to GCCC100 shares of the Company’s Series A Convertible Preferred Stock and 100 shares of Series B ConvertiblePreferred Stock. The Series A Convertible Preferred Stock is convertible into 50.1% of Matrixx's Common Stock at the time of conversion, which is determined at the sole discretion of GCCC. The Series A Convertible Preferred Stock has one vote per share. The Series B Convertible Preferred Stock is convertible into shares of Common Stock at a ratio of 1 for 1, and the time of conversion shall be determined at the sole discretion of GCCC. Each share of Series B Convertible Preferred Stock is entitled to 1,000,000 votes until such shares are converted into Common Stock. The Company’s current strategy is to target acquisition and investment opportunities in the oil and gas and natural resource exploration industries. The Company is developing a program for investments in the oil and gas industry which will allow the Company to grow responsibly by contributing to assets with diversification to help mitigate the industry-associated risk. The Company’s philosophy is to take small interests in relatively low risk opportunities. However, the Company may elect to accept a larger interest when the cost / benefit or cost/risk ratio is perceived to be very low. Management is not experienced in this industry and as such relies upon consultants and partners to bring proposals and to assist with investment decisions. The Company attempts to minimize risk by working with experienced and reputable partners and operators, considering factors such as success rates, experience with certain types of wells, and the cash flow sources of the Company’s partners . The Company must also evaluate deal structure for fit with the current portfolio demands and its ability to raise financing. Lastly, the Company also analyzes property specific details such as the type of well, the target depth to be drilled, the field location and proximity of other wells, and if reserves or fields are proven. The Company’s entry into the oil and gas and natural resource exploration business began on July 14, 2006 with the final approval and closing of the Company’s purchase of a 98% interest in the Hazard Lake Property, a 355-hectare gold mining property in the Red Lake District in Ontario, Canada and its purchase of a five percent interest in the Clovelly Prospect, an oil and gas property in the Lafourche Parish, Louisiana. Acquisitions and Investments Hazard Lake Property. On October 10, 2005, the Company executed a Purchase Agreement (the "Hazard Agreement") with Overseas Investment Banking Alliance, S.A., a Panamanian corporation ("Overseas"), for the purchase of Overseas’ 98% interest in the Hazard Lake Property in Ontario, Canada. The Hazard Lake Property is valued at $397,000, net of impairment costs of $600,000 recognized at June 30, 2006. Clovelly Prospect. On November 15, 2005, the Company executed a Letter Agreement (the “Letter Agreement”) with Sterling Grant Capital Inc. (formerly Sun Oil and Gas Corp.) to purchase a 5% minority interest in an oilprospect property. The property is the Clovelly Prospect which is located in southeast Louisiana in the Lafourche Parish. Buck Snag Field. On August 28, 2006, the Company entered into an Acquisition and Participation Agreement (“Buck Snag Agreement”) for the acquisition of a 42.5% working interest in the Buck Snag Field (“Buck Snag”) from Texahoma Energy, Inc. (Pink Sheets: TXHE), a Nevada corporation (“Texhoma”) , for a purchase price of $150,000. The Company’s payment of $150,000 to Texhoma was for an initial 57.5% participation in Buck Snag but subsequently the Company agreed to convey 15% of its participation as partial payment for a 10% participation in the Sandy Point Prospect. The Buck Snag Prospect covers approximately 280 acres of land in Colorado County, Texas. The Schiurring #1 well on Buck Snag was completed in the 2,030 foot sand and placed into productionon August 24, 2006. Subsequently, the Schiurring #1 well developed mechanical problems allowing excess water into the well and rendering it difficult to maintain production. The operator, the Company, and the partners have agreed to plug and abandon the Schiurring #1 well. 2 The Schiurring #2 well was completed on December 8, 2006. Due to similar problems encountered as with Schiurring #1, the well is to be re-completedwith the anticipation of perforating and producing from the 3,500 foot and the 2,000 foot sands. Manvel Prospects. On October 5, 2006, the Company finalized an Acquisition and Participation Agreement with Texhoma for the acquisition of a majority working interest in two wells located in Brazoria County, Texas (the “Manvel Agreement”). Pursuant to the terms of the Manvel Agreement, the Company received a 55% working interest in the Manvel 2,000 ft. Miocene Exploration prospect (“Miocene Prospect”) for $20,000 and a 55% working interest in the Manvel 4,500 ft. Oakville Development well (“Oakville Prospect”) for $40,000, (collectively, “Manvel Prospects”). Subsequently the Company has agreed to convey 10% of its participation in the Manvel properties as partial payment for a 10% participation in the Sandy Point Prospect (see below) the Company’s reducing itsworking interest in the Manvel propertiesto 45%. Sandy Point Prospect. On November 16, 2006, the Company finalized the terms of an agreement with Texhoma and Sunray to acquire a 10% working interest in the Sandy Point Prospect for an aggregate amount of $35,929. The participation fee is to be paid through a conveyance of 15% of the Company’s participation in Buck Snag valued at $22,500;10% participation in the Manvel properties valued at $6,000; and $7,429 in cash. The Company’s initial participation in Buck Snag was 57.5%, which was decreased to 42.5% as described above. Additionally, the Company’s initial 55% participation in each of the Manvel Prospects has been decreased to 45%. The remaining terms of the Buck Snag and Manvel Agreements were not altered. The Fite #3 well completed drilling in April 2007 to the Frio sands, but logs foundno evidence for the potential of oil or gas in the sands.The Fite #3 well will be plugged and abandoned. See “Liquidity and Capital Resources” below for a discussion of costs in connection with these projects. RESULTS OF OPERATIONS The Three and Nine MonthsEnded March 31, 2007 Compared To The Three and Nine Months Ended March 31, 2006 Revenues. The Company received $3,846 in revenue from its interests in oil and gas properties during the nine-month period ended March 31, 2007. The Company did not generate any revenue during the three-month period ended March 31, 2007 nor in the corresponding three- and nine-month periods ended March 31, 2006. The Company’s entry into the oil and gas and natural resource exploration business began on July 14, 2006. Previously, the Company's focus had been on the evaluation and selection of existing businesses to effect a merger or acquisition. The Company has been in the development stage since July 2001. General and Administrative Expenses. The Company incurred $558,911 and $2,535,575 in general and administrative expenses for the respective three- and nine-months ended March 31, 2007, compared to $509,635 and $1,943,352 for the respective three- and nine-months ended March 31, 2006. The increases in 2007 were due primarily to expenses incurred to support and to facilitate the growth of Matrixx, as explained below. Included in general and administrative expense for the three months ended March 31, 2007 was $435,263 of expense related to the issuance of an aggregate of 50,501,624 shares of Common Stock to consultants in lieu of cash compensation. In addition, $51,488 of expense was related to the issuance of an aggregate of 2,476,118 shares of Common Stock for prepaid consulting expenses. Included in general and administrative expense for the nine months ended March 31, 2007 was $2,078,695 of expense related to the issuance of an aggregate of 113,579,487 shares of Common Stock to consultants in lieu of cash compensation. In addition, $461,424 of expense was related to the issuance of an aggregate of 24,383,800 shares of Common Stock for prepaid consulting expenses. At March 31, 2007, the Company had no cash. 3 Consultants receiving stock agreed to receive these securities, in lieu of cash, for payment of services rendered. Production Expenses. The Company incurred $352 in production expenses during the nine-months ended March 31, 2007. The production expenses included transportation, marketing and severance taxes associated with the production of oil and gas revenues. There were no production expenses for the three- month period ended March 31, 2007, nor for the corresponding three- and nine-month periods in 2006. Depreciation, Depletion, & Amortization (“D D & A”). The Company recognized $222 in D D & A expense in the nine-month period ended March31, 2007, but no D D& A expense during the three- month period ended March 31, 2007.There was no D D & A expense recognized in the three- and nine-months ended March 31, 2006. The expense recognized during the nine-months ended March 31, 2007 represents amortization on evaluated oil and gas properties and is computed on the units of production method based on all proved reserves. Loss on Abandonment of Proven Wells.The Company recognized a $119,065 loss on abandonment of proven wells during the three- and nine- months ended March 31, 2007.There were no losses for the abandonment of proven wells during the three- and nine-month periods ended March 31, 2006.The loss recognized during the three- and nine-month periods ended March 31, 2007 is due to mechanical difficulties which arose on a producing well thus rendering it impracticable to maintain production. Interest Expense. The Company recognized $15,785 and $33,275 in interest expense for the respective three and nine month periods ended March 31, 2007, and $2,916 and $4,813 in interest expense in the three- and nine-months ended March 31, 2006. The higher expense realized during the three- and nine-month periods ended March 31, 2007 represents interest on borrowings to assist the Company with its acquisition strategy. Net Loss. As a result of the foregoing factors, the Company's net loss increased to $693,761 for the three months ended March 31, 2007, compared to a net loss of $512,551 for the three months ended March 31, 2006. The net loss per share was negligible for the three months ended March 31, 2007, compared to a net loss per share of $0.01 for the three months ended March 31, 2006. The Company’s net loss increased to $2,684,643 for the nine months ended March 31, 2007, compared to a net loss of $1,948,165 for the nine months ended March 31, 2006. The net loss per share was $0.01 for the nine month period ended March 31, 2007, compared to a net loss per share of $0.04 for the nine month period ended March 31, 2006. LIQUIDITY AND CAPITAL RESOURCES The Company has an immediate need for capital. At March 31, 2007, the Company had no cash or cash equivalents. The Company’s operating activitiesused $234,869 in net cash during the nine months ended March 31, 2007, compared with $157,530 in net cash used by operating activities during the nine months ended March 31, 2006. The cash used by operating activities during the nine-months ended March 31, 2007 was primarily due to non-cash gains of $2,250,184 reflecting the issuance of stock for services and prepaid services, $50,000 for the issuance of stock for a finance fee, and $810 for the issuance of stock on a subscription receivable. Other gains contributing to net cash used by operating activities included a $289,934 decrease in prepaid expenses, an increase in accrued liabilities - related parties of $3,299 and an increase in accrued interest of $33,275. These gains were offset by an increase in other assets of $516 and a decrease in accounts payable and accrued liabilities of $177,212. The cash used by operating activities during the nine months ended March 31, 2006 included non-cash gains of $1,697,777 reflecting the issuance of stock for services and prepaid services offset by other changes affecting net cash used by operating activities at March 31, 2006. These other changes included a decrease in prepaid expenses of $161,851, an increase in accounts payable and accrued liabilities of $1,213, an increase of $6,981 in accrued liabilities - related parties, and an increase in accrued interest of $4,813, offset by an increase in deferred cost of acquisition of $82,000. 4 The Company utilized $475,078 in cash for investing activities during the nine months ended March 31, 2007. The Company invested $570,299 in unproven oil and gas properties during the nine-months ended March 31, 2007 offset by a decrease in cash paid in advance of acquisitions of $95,000 and $222 in D D & A resulting from the write off of proven oil and gas properties net of D D
